Case 1:19-cv-01121-ENV-CLP Document 19 Filed 10/16/19 Page 1 of 1 PageID #: 93
                      SAYID AND ASSOCIATES LLP
                      111 John Street             308 Spring Lane (mailing address)
                      New York, NY 10038          Haworth, NJ 07641
                        Tel: (212) 262-6188, Efax: (917) 463-0890
                            Email: sayidandassoc@aol.com

October 16, 2019


Magistrate MJ Pollack
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re: LandStar, Inc. vs. Hubai Chuguan Industry Co., Ltd. and Madison Stock Transfer Inc.
      19-cv-1121


Dear Magistrate Pollak:

       This law firm represents the Defendant Hubai Chuguan Industry Co., Ltd. in the above
referenced lawsuit before your Honor.

       I would like to personally thank you for the courtesy you have shown to my client.

        As per your order, on October 7, 2019, I contacted Plaintiff’s counsel and inquired about
settling the case and requested dates for the deposition.

       On October 7, 2019, Mr. Fleischmann, stated that he would be away until October 23,
2019 and could I provide dates after that time period.

       On October 11, 2019, I emailed Mr. Fleischmann that my client, Mr. Cong Tang Li was
agreeable to be deposed on October 31st, 2019.

       I have not heard from Mr. Fleischmann since my email of October 11, 2019.

       Thank you for your consideration.

       Very truly yours,
       M. David Sayid, Esq.

cc.    Jeffrey Fleischmann, Esq.                    Marshal Schictman, Esq.
       Counsel for Plaintiff LandStar, Inc.         Counsel for Nom. Def. Mad.Stock Transfer
       The Law Office of J. Fleischmann PC          Carle Place, NY 11514
       150 Broadway, Suite 900
       New York, NY 10038



.
